 
Exhibit 10.1
 
 
EXECUTION VERSION
 
 
TENDER AND SUPPORT AGREEMENT
 
This TENDER AND SUPPORT AGREEMENT (this “Agreement”), dated as of November 1,
2014, is entered into by and among Publicis Groupe S.A., a French société
anonyme (“Parent”), 1926 Merger Sub Inc., a Delaware corporation and wholly
owned subsidiary of Parent (“Merger Sub”), and each of the persons set forth on
Schedule A hereto (each, a “Stockholder”).  All terms used but not otherwise
defined in this Agreement shall have the respective meanings ascribed to such
terms in the Merger Agreement (as defined below).
 
WHEREAS, as of the date hereof, each Stockholder is the record and beneficial
owner (as defined in Rule 13d-3 under the Exchange Act) of the number of shares
of Company Common Stock and Company Stock Options, in each case set forth
opposite such Stockholder’s name on Schedule A (all such shares set forth on
Schedule A next to the Stockholder’s name, together with any shares of Company
Common Stock that are hereafter issued to or otherwise directly or indirectly
acquired or beneficially owned by any Stockholder prior to the occurrence of the
Termination Date (as defined below) under this Agreement with respect to such
Stockholder, including any shares of Company Common Stock acquired or otherwise
beneficially owned by such Stockholder upon the exercise of Company Stock
Options after the date hereof (collectively “After-Acquired Shares”), being
referred to herein as the “Subject Shares”);
 
WHEREAS, concurrently with the execution hereof, Parent, Merger Sub and Sapient
Corporation, a Delaware corporation (the “Company”), are entering into an
Agreement and Plan of Merger, dated as of the date hereof (as it may be amended
pursuant to the terms thereof, the “Merger Agreement”), which provides, among
other things, for Merger Sub to commence an offer to purchase all the
outstanding shares of Company Common Stock and for the Merger of the Company and
Merger Sub, upon the terms and subject to the conditions set forth in the Merger
Agreement; and
 
WHEREAS, as a condition to their willingness to enter into the Merger Agreement,
and as an inducement and in consideration for Parent and Merger Sub to enter
into the Merger Agreement, each Stockholder, severally and not jointly, and on
such Stockholder’s own account with respect to the Subject Shares and Company
Stock Options of such Stockholder, has agreed to enter into this Agreement.
 
NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth below and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, do
hereby agree as follows:
 
ARTICLE I
AGREEMENT TO TENDER AND VOTE
 
1.1.  Agreement to Tender.  Subject to the terms of this Agreement, each
Stockholder agrees to tender or cause to be tendered in the Offer all of such
Stockholder’s Subject Shares pursuant to and in accordance with the terms of the
Offer, free and clear of all Encumbrances except for Permitted Encumbrances (as
defined below).  Without limiting the generality of the foregoing, as promptly
as practicable after, but in no event later than five (5) Business Days after,
the commencement (within the meaning of Rule 14d-2 under the Exchange Act) of
the Offer (or in the case of any After-Acquired Shares directly or indirectly
acquired subsequent to such fifth (5th) Business Day, no later than two (2)
Business Days after such acquisition), each Stockholder shall deliver pursuant
to the terms of the Offer (a) a letter of transmittal with respect to all of
such Stockholder’s Subject Shares complying with the terms of the Offer, (b) a
certificate representing all such Subject Shares that are certificated or, in
the case of a book-entry share of any uncertificated Subject Shares, written
instructions to such Stockholder’s broker, dealer or other nominee that such
Subject Shares be tendered, including a reference to this Agreement, and
requesting delivery of an “agent’s message” (or such other evidence, if any, of
transfer as the Paying Agent may reasonably request), and (c) all other
documents or instruments required to be delivered by other Company stockholders
pursuant to the terms of the Offer (it being understood that this sentence shall
not apply to Company Stock Options that are not exercised during the term of
this Agreement).  Each Stockholder agrees that, once any of such Stockholder’s
Subject Shares are tendered, such Stockholder will not withdraw such Subject
Shares from the Offer, unless and until this Agreement shall have terminated
with respect to such Stockholder in accordance with Section 5.2.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
1.2.  Agreement to Vote.  Subject to the terms of this Agreement, each
Stockholder hereby irrevocably and unconditionally agrees that, until the
Termination Date with respect to such Stockholder, at any annual or special
meeting of the stockholders of the Company, however called, including any
adjournment or postponement thereof, and in connection with any action proposed
to be taken by written consent of the stockholders of the Company, such
Stockholder shall, in each case to the fullest extent that such Stockholder’s
Subject Shares are entitled to vote thereon: (a) appear at each such meeting or
otherwise cause all such Subject Shares to be counted as present thereat for
purposes of determining a quorum; and (b) be present (in person or by proxy) and
vote (or cause to be voted), or deliver (or cause to be delivered) a written
consent with respect to, all of its Subject Shares (i) against any action or
agreement that would reasonably be expected to (A) result in a breach of any
covenant, representation or warranty or any other obligation or agreement of the
Company contained in the Merger Agreement, or of any Stockholder contained in
this Agreement or (B) result in any of the conditions set forth in Article VII
or Exhibit A of the Merger Agreement not being satisfied in a timely manner; and
(ii) against any Company Takeover Proposal and against any other action,
agreement or transaction involving the Company that is intended, or would
reasonably be expected, to impede, interfere with, delay, postpone, adversely
affect or prevent the consummation of the Offer or the Merger or the other
transactions contemplated by the Merger Agreement, including (x) any
extraordinary corporate transaction, such as a merger, consolidation or other
business combination involving the Company (other than the Offer and the
Merger); (y) a sale, lease, license or transfer of a material amount of assets
(including, for the avoidance of doubt, Intellectual Property) of the Company or
any reorganization, recapitalization or liquidation of the Company, in each case
to the extent not expressly permitted by the Merger Agreement; or (z) any change
in the present capitalization of the Company or any amendment or other change to
the Company’s Certificate of Incorporation or Bylaws in each case not permitted
by the Merger Agreement. Subject to the proxy granted under Section 1.3 below,
each Stockholder shall retain at all times the right to vote the Subject Shares
in such Stockholder’s sole discretion, and without any other limitation, on any
matters other than those set forth in this Section 1.2 that are at any time or
from time to time presented for consideration to the Company’s stockholders
generally.
 
 
 
 
-2-

--------------------------------------------------------------------------------

 
 
 
1.3.  Irrevocable Proxy.  Solely with respect to the matters described in
Section ‎1.2, for so long as the Termination Date has not occurred with respect
to such Stockholder, each Stockholder hereby irrevocably appoints Parent as its
attorney and proxy with full power of substitution and resubstitution, to the
full extent of such Stockholders’ voting rights with respect to all such
Stockholders’ Subject Shares (which proxy is irrevocable and which appointment
is coupled with an interest, including for purposes of Section 212 of the
Corporation Law) to vote, and to execute written consents with respect to, all
such Stockholders’ Subject Shares solely on the matters described in Section
‎1.2, and in accordance therewith.  Each Stockholder agrees to execute any
further agreement or form reasonably necessary or appropriate to confirm and
effectuate the grant of the proxy contained herein.  Such proxy shall
automatically terminate upon the occurrence of the Termination Date with respect
to such Stockholder.  Parent may terminate this proxy with respect to a
Stockholder at any time at its sole election by written notice provided to such
Stockholder.
 
ARTICLE II
REPRESENTATIONS AND WARRANTIES OF THE STOCKHOLDERS
 
Each Stockholder represents and warrants, on its own account with respect to the
Subject Shares, to Parent and Merger Sub as to such Stockholder on a several
basis, that:
 
2.1.  Authorization; Binding Agreement.  If such Stockholder is not an
individual, such Stockholder is duly organized and validly existing in good
standing under the Laws of the jurisdiction in which it is incorporated or
constituted and the consummation of the transactions contemplated hereby are
within such Stockholder’s entity powers and have been duly authorized by all
necessary entity actions on the part of such Stockholder, and such Stockholder
has full power and authority to execute, deliver and perform this Agreement and
to consummate the transactions contemplated hereby.  If such Stockholder is an
individual, such Stockholder has full legal capacity, right and authority to
execute and deliver this Agreement and to perform such Stockholder’s obligations
hereunder.  This Agreement has been duly and validly executed and delivered by
such Stockholder and constitutes a valid and binding obligation of such
Stockholder enforceable against such Stockholder in accordance with its terms,
subject to the effects of bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar Laws relating to or affecting
creditors’ rights generally and general equitable principles (whether considered
in a proceeding in equity or at law). If such Stockholder is married, and any of
the Subject Shares of such Stockholder constitute community property or
otherwise need spousal or other approval for this Agreement to be legal, valid
and binding, this Agreement has been duly executed and delivered by such
Stockholder’s spouse and, assuming the due authorization, execution and delivery
hereof by Parent and Merger Sub, is enforceable against such Stockholder’s
spouse in accordance with its terms, subject to the effects of bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
Laws relating to or affecting creditors’ rights generally and general equitable
principles (whether considered in a proceeding in equity or at law).
 
 
 
 
-3-

--------------------------------------------------------------------------------

 
 
 
 
2.2.  Non-Contravention.  Neither the execution and delivery of this Agreement
by such Stockholder nor the consummation of the transactions contemplated hereby
nor compliance by such Stockholder with any provisions herein will (a) if such
Stockholder is not an individual, violate, contravene or conflict with or result
in any breach of any provision of the certificate of incorporation or bylaws (or
other similar governing documents) of such Stockholder, (b) require any consent,
approval, authorization or permit of, or filing with or notification to, any
supranational, national, foreign, federal, state or local government or
subdivision thereof, or governmental, judicial, legislative, executive,
administrative or regulatory authority on the part of such Stockholder, except
for compliance with the applicable requirements of the Securities Act, the
Exchange Act or any other United States or federal securities laws and the rules
and regulations promulgated thereunder, (c) violate, conflict with, or result in
a breach of any provisions of, or require any consent, waiver or approval or
result in a default or loss of a benefit (or give rise to any right of
termination, cancellation, modification or acceleration or any event that, with
the giving of notice, the passage of time or otherwise, would constitute a
default or give rise to any such right) under any of the terms, conditions or
provisions of any note, license, agreement, contract, indenture or other
instrument or obligation to which such Stockholder is a party or by which such
Stockholder or any of its Subject Shares or Company Stock Options  is  bound,
(d) result (or, with the giving of notice, the passage of time or otherwise,
would result) in the creation or imposition of any mortgage, lien, pledge,
charge, security interest or encumbrance of any kind on any asset of such
Stockholder (other than one created by Parent or Merger Sub or otherwise
pursuant to this Agreement), or (e) violate any order, writ, injunction, decree,
statute, rule or regulation applicable to such Stockholder or by which any of
its Subject Shares or Company Stock Options  are bound.
 
2.3.  Ownership of Subject Shares; Total Shares.  Such Stockholder is the record
and beneficial owner (as defined in Rule 13d-3 under the Exchange Act) of all
such Stockholder’s Subject Shares and Company Stock Options and has good and
marketable title to all such Subject Shares and Company Stock Options free and
clear of any liens, claims, proxies, voting trusts or agreements, options or
rights, understandings or arrangements inconsistent with this Agreement or the
transactions contemplated hereby, or any other material encumbrances or
restrictions whatsoever on title, transfer or exercise of any rights of a
stockholder in respect of such Subject Shares and Company Stock
Options  (collectively, “Encumbrances”), except for any such Encumbrance that
may be imposed pursuant to (i) this Agreement and (ii) any applicable
restrictions on transfer under the Securities Act or any state securities law
(collectively, “Permitted Encumbrances”); provided that the Subject Shares held
by each Stockholder that is a trust are owned beneficially by the beneficiary of
such trust.  The shares of Company Common Stock and Company Stock Options listed
on Schedule A opposite such Stockholder’s name constitute all of the shares of
Company Common Stock  and Company Stock Options beneficially owned by such
Stockholder as of the date hereof.
 
2.4.  Voting Power.  Such Stockholder has full voting power with respect to all
such Stockholder’s Subject Shares, and full power of disposition, full power to
issue instructions with respect to the matters set forth herein and full power
to agree to all of the matters set forth in this Agreement, in each case with
respect to all such Stockholder’s Subject Shares.  None of such Stockholder’s
Subject Shares are subject to any stockholders’ agreement, proxy, voting trust
or other agreement or arrangement with respect to the voting of such Subject
Shares, except as provided hereunder.
 
 
 
 
-4-

--------------------------------------------------------------------------------

 
 
 
2.5.  Reliance.  Such Stockholder understands and acknowledges that Parent and
Merger Sub are entering into the Merger Agreement in reliance upon such
Stockholder’s execution, delivery and performance of this Agreement.
 
2.6.  Absence of Litigation.  With respect to such Stockholder, as of the date
hereof, there is no Proceeding pending against, or, to the actual knowledge of
such Stockholder, threatened in writing against such Stockholder or any of such
Stockholder’s properties or assets (including any shares of Company Common Stock
or Company Stock Options beneficially owned by such Stockholder) before or by
any Governmental Entity that could reasonably be expected to prevent or
materially delay or impair the consummation by such Stockholder of the
transactions contemplated by this Agreement or otherwise materially impair such
Stockholder’s ability to perform its obligations hereunder.
 
2.7.  Brokers.  No broker, finder, financial advisor, investment banker or other
Person is entitled to any brokerage, finder’s, financial advisor’s or other
similar fee or commission from the Parent, Merger Sub or Company in connection
with the transactions contemplated hereby based upon arrangements made by or on
behalf of such Stockholder.
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB
 
Parent and Merger Sub represent and warrant to the Stockholders that:
 
3.1.  Organization and Qualification.  Each of Parent and Merger Sub is a duly
organized and validly existing corporation in good standing under the Laws of
the jurisdiction of its organization.  All of the issued and outstanding capital
stock of Merger Sub is owned directly or indirectly by Parent.
 
3.2.  Authority for this Agreement.  Each of Parent and Merger Sub has all
requisite entity power and authority to execute, deliver and perform its
obligations under this Agreement and to consummate the transactions contemplated
hereby.  The execution and delivery of this Agreement by Parent and Merger Sub
have been duly and validly authorized by all necessary entity action on the part
of each of Parent and Merger Sub, and no other entity proceedings on the part of
Parent and Merger Sub are necessary to authorize this Agreement.  This Agreement
has been duly and validly executed and delivered by Parent and Merger Sub and,
assuming the due authorization, execution and delivery by the Stockholders,
constitutes a legal, valid and binding obligation of each of Parent and Merger
Sub, enforceable against each of Parent and Merger Sub in accordance with its
terms, except as enforceability may be limited by bankruptcy Laws, other similar
Laws affecting creditors’ rights and general principles of equity affecting the
availability of specific performance and other equitable remedies.
 
 
 
 
-5-

--------------------------------------------------------------------------------

 
 
 
ARTICLE IV
ADDITIONAL COVENANTS OF THE STOCKHOLDERS
 
Each Stockholder hereby covenants and agrees that until the Termination Date
occurs with respect to such Stockholder:
 
4.1.  No Transfer; No Inconsistent Arrangements.  Except as provided hereunder,
from and after the date hereof and until the Termination Date has occurred with
respect to such Stockholder, such Stockholder shall not, directly or indirectly,
(a) create or permit to exist any Encumbrance, other than Permitted
Encumbrances, on any of such Stockholder’s Subject Shares or Company Stock
Options , (b) transfer, sell, assign, gift, hedge (except for personal financial
and estate planning arrangements entered into in the ordinary course and not in
frustration of this Agreement), pledge or otherwise dispose of (including, for
the avoidance of doubt, by depositing, submitting or otherwise tendering any
such Subject Shares into any tender or exchange offer), or enter into any
derivative arrangement with respect to (collectively, “Transfer”), any of such
Stockholder’s Subject Shares or Company Stock Options , or any right or interest
therein (or consent to any of the foregoing), (c) enter into any Contract with
respect to any Transfer of such Stockholder’s Subject Shares or Company Stock
Options or any interest therein, (d) grant or permit the grant of any proxy,
power-of-attorney or other authorization or consent in or with respect to any
such Stockholder’s Subject Shares or Company Stock Options except any revocable
proxy or power-of-attorney granted in favor of its investment manager on terms
not inconsistent with the terms of this Agreement and the transactions
contemplated hereby, (e) deposit or permit the deposit of any of such
Stockholder’s Subject Shares into a voting trust or enter into a voting
agreement or arrangement with respect to any of such Stockholder’s Subject
Shares, or (f) take or permit any other action that would in any way restrict,
limit or interfere with the performance of such Stockholder’s obligations
hereunder or otherwise make any representation or warranty of such Stockholder
herein untrue or incorrect.  Any action taken in violation of the foregoing
sentence shall be null and void ab initio.  Notwithstanding the foregoing, any
Stockholder may Transfer Subject Shares or Company Stock Options (i) to any
member of such Stockholder’s immediate family, (ii) to a charitable
organization, (iii) to a trust for the sole benefit of such Stockholder or any
member of such Stockholder’s immediate family or (iv) by will or under the laws
of intestacy upon the death of such Stockholder; provided, that a
transfer referred to in clause (i) through (iv) of this sentence shall be
permitted only if all of the representations and warranties in this Agreement
with respect to such Stockholder would be true and correct upon such transfer
and the transferee agrees in writing, in a manner reasonably acceptable to
Parent, to accept such Subject Shares or Company Stock Options subject to the
terms of this Agreement and to be bound by the terms of this Agreement and to
agree and acknowledge that such Person shall constitute a Stockholder for all
purposes of this Agreement.  If any involuntary Transfer of any of such
Stockholder’s Subject Shares or Company Stock Options in the Company shall occur
(including, but not limited to, a sale by such Stockholder’s trustee in any
bankruptcy, or a sale to a purchaser at any creditor’s or court sale), the
transferee (which term, as used herein, shall include any and all transferees
and subsequent transferees of the initial transferee) shall take and hold such
Subject Shares and Company Stock Options subject to all of the restrictions,
obligations, liabilities and rights under this Agreement, which shall continue
in full force and effect until valid termination of this
Agreement.  Notwithstanding the foregoing, such Stockholder may make Transfers
of its Subject Shares or Company Stock Options as Parent may agree in writing in
its sole discretion.
 
 
 
 
-6-

--------------------------------------------------------------------------------

 
 
 
4.2.  No Exercise of Appraisal Rights.  Such Stockholder forever waives and
agrees not to exercise any appraisal rights or dissenters’ rights in respect of
such Stockholder’s Subject Shares that may arise in connection with the Merger.
 
4.3.  Documentation and Information.  Such Stockholder shall not make any public
announcement regarding this Agreement and the transactions contemplated hereby
without the prior written consent of Parent (such consent not to be unreasonably
withheld), except as may be required by applicable Law (provided that reasonable
notice of any such disclosure will be provided to Parent).  Such Stockholder
consents to and hereby authorizes Parent and Merger Sub to publish and disclose
in all documents and schedules filed with the SEC or other Governmental Entity
or applicable securities exchange, to the extent Parent determines such filing
is required by applicable Law or regulation, and any press release or other
disclosure document that Parent or Merger Sub reasonably determines to be
necessary or advisable in connection with the Offer, the Merger and any other
transactions contemplated by the Merger Agreement, such Stockholder’s identity
and ownership of the Subject Shares and Company Stock Options, the existence of
this Agreement and the nature of such Stockholder’s commitments and obligations
under this Agreement, and such Stockholder acknowledges that Parent and Merger
Sub may, in Parent’s sole discretion, file this Agreement or a form hereof with
the SEC or any other Governmental Entity or securities exchange.  Such
Stockholder agrees to promptly give Parent any information it may reasonably
require for the preparation of any such disclosure documents, and such
Stockholder agrees to promptly notify Parent of any required corrections with
respect to any written information supplied by such Stockholder specifically for
use in any such disclosure document, if and to the extent that any such
information shall have become false or misleading in any material respect.
 
4.4.  Adjustments.  In the event of any stock split, stock dividend, merger,
reorganization, recapitalization, reclassification, combination, exchange of
shares or the like of the capital stock of the Company affecting the Subject
Shares or Company Stock Options, the terms of this Agreement shall apply to the
resulting securities.
 
4.5.  Waiver of Certain Actions.  Each Stockholder hereby agrees not to commence
or participate in, and to take all actions necessary to opt out of any class in
any class action with respect to, any claim, derivative or otherwise, against
Parent, Merger Sub, the Company or any of their respective successors
(a) challenging the validity of, or seeking to enjoin or delay the operation of,
any provision of this Agreement or the Merger Agreement (including any claim
seeking to enjoin or delay the consummation of the Offer or the Merger Closing)
or (b) alleging a breach of any duty of the Company Board in connection with the
Merger Agreement, this Agreement or the transactions contemplated thereby or
hereby.
 
4.6.  No Solicitation.  Subject to Section ‎5.15, each Stockholder shall not,
and shall use its reasonable best efforts to cause its Representatives not to,
directly or indirectly, (i) solicit, initiate, knowingly encourage or knowingly
facilitate any inquiries regarding, or the submission or public announcement of
any proposal or offer that constitutes any Company Takeover Proposal,
(ii) furnish to any Person (other than Parent) any information with respect to
or in connection with, or take any other action intended to facilitate the
making of any proposal or offer that constitutes, or could reasonably be
expected to lead to, any Company Takeover Proposal, or (iii) resolve or agree to
do any of the foregoing.  Each Stockholder shall and shall direct and use its
reasonable best efforts to cause its Representatives to, immediately cease and
cause to be terminated any solicitation, encouragement, discussion or
negotiation with any Person or groups that may be ongoing with respect to any
Company Takeover Proposal or potential Company Takeover Proposal as of the date
hereof.
 
 
 
 
-7-

--------------------------------------------------------------------------------

 
 
 
 
ARTICLE V
MISCELLANEOUS
 
5.1.  Notices.  All notices and other communications hereunder shall be in
writing and shall be deemed to have been duly given and received (a) upon
receipt, if delivered personally, (b) two (2) Business Days after deposit in the
mail, if sent by registered or certified mail, (c) on the next Business Day
after deposit with an overnight courier, if sent by overnight courier, (d) upon
transmission and confirmation of receipt, if sent by facsimile prior to 6:00
p.m., local time, in the place of receipt, or (e) on the next Business Day
following transmission and confirmation of receipt, if sent by facsimile after
6:00 p.m., local time, in the place of receipt; provided that the notice or
other communication is sent to the address, facsimile number or email address
set forth (i) if to Parent or Merger Sub, to the address or facsimile number set
forth in Section 9.02 of the Merger Agreement and (ii) if to a Stockholder, to
such Stockholder’s address or facsimile number set forth on a signature page
hereto, or to such other address or facsimile number as such party may hereafter
specify for the purpose by notice to each other party hereto.
 
5.2.  Termination.  This Agreement shall terminate automatically with respect to
a Stockholder, without any notice or other action by any Person, upon the first
to occur of (a) the valid termination of the Merger Agreement in accordance with
its terms, (b) the Effective Time, (c) the entry without the prior written
consent of such Stockholder into any amendment or modification to the Merger
Agreement or any waiver of any of the Company’s rights under the Merger
Agreement, in each case, that results in a decrease in the Offer Price (as
defined in the Merger Agreement on the date hereof), or (d) the mutual written
consent of Parent and such Stockholder (the date of termination with respect to
any Stockholder being referred to herein as the “Termination Date”).  Upon
termination of this Agreement, no party shall have any further obligations or
liabilities under this Agreement; provided, however, that (x) nothing set forth
in this Section ‎5.2 shall relieve any party from liability for any breach of
this Agreement prior to termination hereof and (y) the provisions of this
‎Article V shall survive any termination of this Agreement.
 
5.3.  Amendments and Waivers.  Any provision of this Agreement may be amended or
waived if such amendment or waiver is in writing and is signed, in the case of
an amendment, by each party to this Agreement or, in the case of a waiver, by
each party against whom the waiver is to be effective.  No failure or delay by
any party in exercising any right, power or privilege hereunder shall operate as
a waiver thereof nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege.
 
5.4.  Expenses.  All fees and expenses incurred in connection herewith and the
transactions contemplated hereby shall be paid by the party incurring such fees
and expenses, whether or not the Offer or the Merger is consummated.
 
 
 
 
-8-

--------------------------------------------------------------------------------

 
 
 
 
5.5.  Entire Agreement; Assignment.  This Agreement, together with Schedule A,
and the other documents and certificates delivered pursuant hereto, constitute
the entire agreement, and supersede all prior agreements and understandings,
both written and oral, among the parties with respect to the subject matter of
this Agreement.  This Agreement shall not be assigned by any party (including by
operation of law, by merger or otherwise) without the prior written consent of
the other parties; provided, that Parent or Merger Sub may assign any of their
respective rights and obligations to any direct or indirect Subsidiary of
Parent, but no such assignment shall relieve Parent or Merger Sub, as the case
may be, of its obligations hereunder.
 
5.6.  Enforcement of the Agreement.  The parties agree that irreparable damage
would occur in the event that any Stockholder did not perform any of the
provisions of this Agreement in accordance with their specific terms or
otherwise breached any such provisions.  It is accordingly agreed that Parent
and Merger Sub shall be entitled to an injunction or injunctions to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
of this Agreement in addition to any other remedy to which they are entitled at
law or in equity.  Any and all remedies herein expressly conferred upon Parent
and Merger Sub will be deemed cumulative with and not exclusive of any other
remedy conferred hereby, or by Law or equity upon Parent or Merger Sub, and the
exercise by Parent or Merger Sub of any one remedy will not preclude the
exercise of any other remedy.
 
5.7.  Jurisdiction; Waiver of Jury Trial.
 
(a)       Each Stockholder (i) consents to submit itself to the exclusive
jurisdiction of the Court of Chancery of the State of Delaware or, solely if
such court lacks subject matter jurisdiction, the United States District Court
sitting in New Castle County in the State of Delaware with respect to any
dispute arising out of, relating to or in connection with this Agreement or any
transaction contemplated hereby, (ii) agrees that it will not attempt to deny or
defeat such personal jurisdiction by motion or other request for leave from any
such court, and (iii) agrees that it will not bring any action arising out of,
relating to or in connection with this Agreement or any transaction contemplated
by this Agreement in any court other than any such court.  Each Stockholder
irrevocably and unconditionally waives any objection to the laying of venue of
any Proceeding arising out of this Agreement or the transactions contemplated
hereby in the chancery courts of the State of Delaware or in any Federal court
located in the State of Delaware, and hereby further irrevocably and
unconditionally waives and agrees not to plead or claim in any such court that
any such Proceeding brought in any such court has been brought in an
inconvenient forum.  Each Stockholder hereby agrees that service of any process,
summons, notice or document by U.S. registered mail in accordance with Section
‎5.1 shall be effective service of process for any proceeding arising out of,
relating to or in connection with this Agreement or the transactions
contemplated hereby.
 
(b)       EACH STOCKHOLDER ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH
MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT
ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION
ARISING OUT OF, RELATING TO OR IN CONNECTION WITH THIS AGREEMENT.  EACH
STOCKHOLDER CERTIFIES AND ACKNOWLEDGES THAT (I) NO REPRESENTATIVE, AGENT OR
ATTORNEY OF PARENT OR MERGER SUB HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
PARENT OR MERGER SUB WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER, (II) EACH STOCKHOLDER UNDERSTANDS AND HAS CONSIDERED THE
IMPLICATION OF THIS WAIVER, (III) EACH STOCKHOLDER MAKES THIS WAIVER
VOLUNTARILY, AND (IV) EACH STOCKHOLDER HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
 
 
 
 
-9-

--------------------------------------------------------------------------------

 
 
 
 
5.8.  Governing Law.  This Agreement, and any dispute arising out of, relating
to or in connection with this Agreement shall be governed by and construed in
accordance with the Laws of the State of Delaware, without giving effect to any
choice or conflict of Law provision or rule (whether of the State of Delaware or
any other jurisdiction) that would cause the application of the Laws of any
jurisdiction other than the State of Delaware.
 
5.9.  Descriptive Headings.  The descriptive headings herein are inserted for
convenience of reference only and are not intended to be part of or to affect
the meaning or interpretation of this Agreement.
 
5.10.    Parties in Interest.  This Agreement shall be binding upon and inure
solely to the benefit of each party hereto, and nothing in this Agreement,
express or implied, is intended to confer upon any other Person any rights or
remedies of any nature whatsoever under or by reason of this Agreement.
 
5.11.    Severability.  If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of Law, or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect.  Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in a mutually acceptable
manner.
 
5.12.    Counterparts.  This Agreement may be executed in counterparts, each of
which shall be deemed to be an original, but all of which, taken together, shall
constitute one and the same agreement.  This Agreement or any counterpart may be
executed and delivered by facsimile copies or delivered by electronic
communications by portable document format (.pdf), each of which shall be deemed
an original.
 
5.13.    Interpretation.  The words “hereof,” “herein,” “hereby,” “herewith” and
words of similar import shall, unless otherwise stated, be construed to refer to
this Agreement as a whole and not to any particular provision of this Agreement,
and article, section, paragraph and schedule references are to the articles,
sections, paragraphs and schedules of this Agreement unless otherwise
specified.  Whenever the words “include,” “includes” or “including” are used in
this Agreement they shall be deemed to be followed by the words “without
limitation.”  The words describing the singular number shall include the plural
and vice versa, words denoting either gender shall include both genders and
words denoting natural persons shall include all Persons and vice versa.  The
phrases “the date of this Agreement,” “the date hereof,” “of even date herewith”
and terms of similar import, shall be deemed to refer to the date set forth in
the preamble to this Agreement.  Any reference in this Agreement to a date or
time shall be deemed to be such date or time in New York City, unless otherwise
specified.  The parties have participated jointly in the negotiation and
drafting of this Agreement.  In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties and no presumption or burden of proof shall arise favoring or
disfavoring any Person by virtue of the authorship of any provision of this
Agreement.
 
 
 
 
-10-

--------------------------------------------------------------------------------

 
 
 
 
5.14.    Further Assurances.  Each Stockholder will execute and deliver, or
cause to be executed and delivered, all further documents and instruments and
use its reasonable best efforts to take, or cause to be taken, all actions and
to do, or cause to be done, all things necessary, proper or advisable under
applicable Laws and regulations, to perform its obligations under this
Agreement.
 
5.15.    Capacity as Stockholder.  Each Stockholder signs this Agreement solely
in such Stockholder’s capacity as a stockholder of the Company, and not in such
Stockholder’s capacity as a director, officer or employee of the
Company.  Notwithstanding anything herein to the contrary, nothing herein shall
in any way restrict a director or officer of the Company in the taking of any
actions (or failure to act) in his or her capacity as a director or officer of
the Company, or in the exercise of his or her fiduciary duties in his or her
capacity as a director or officer of the Company, or prevent or be construed to
create any obligation on the part of any director or officer of the Company from
taking any action in his or her capacity as such director or officer, and no
action taken solely in any such capacity as an officer or director of the
Company shall be deemed to constitute a breach of this Agreement.
 
5.16.    Stockholder Obligation Several and Not Joint.  The obligations of each
Stockholder hereunder shall be several and not joint, and no Stockholder shall
be liable for any breach of the terms of this Agreement by any other
Stockholder.
 
 
[Remainder of Page Intentionally Left Blank.  Signature Pages Follow.]
 
 
 
 
 
-11-

--------------------------------------------------------------------------------

 
 
 
 
The parties are executing this Agreement on the date set forth in the
introductory clause.
 
 

  PUBLICIS GROUPE S.A.                  
 
By:
/s/ Maurice Lévy       Name:   Maurice Lévy       Title:     Chairman & Chief
Executive Officer          

 
 

  1926 MERGER SUB INC.                  
 
By:
/s/ Anne-Gabrielle Heilbronner Lahoud       Name:  Anne-Gabrielle Heilbronner
Lahoud       Title:    President, Treasurer and Secretary          

 
 
 
 
[Signature Page to Tender and Support Agreement]

--------------------------------------------------------------------------------

 
 
 
 

  STOCKHOLDER             Alan J. Herrick                  
 
By:
/s/ Alan J. Herrick               Name:  Alan J. Herrick          

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 

  STOCKHOLDER             Jerry Greenberg                  
 
By:
/s/ Jerry Greenberg               Name: Jerry Greenberg          

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 

  Adi K. Greenberg                  
 
By:
/s/ Adi K. Greenberg       Name:  Adi K. Greenberg                   

 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 

  STOCKHOLDER            
THE JERRY A. GREENBERG
REMAINDER TRUST – 1996
                 
 
By:
/s/ Samuel C. Sichkco       Name:  Samuel C. Sichko       Title:    Trustee    
  Address:             Facsimile:  

 
 
 
 
 
 

--------------------------------------------------------------------------------

 


 
 

  STOCKHOLDER            
THE JERRY A. GREENBERG
FAMILY TRUST – 2004
                 
 
By:
/s/ Samuel C. Sichko       Name:  Samuel C. Sichko       Title:    Trustee      
Address:             Facsimile:  

 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 

  STOCKHOLDER            
THE JERRY A. GREENBERG
5 YEAR GRAT – 2010
                 
 
By:
/s/ Samuel C. Sichko       Name:  Samuel C. Sichko       Title:    Trustee      
Address:             Facsimile:  

 
 
 
 
 
[Signature Page to Tender and Support Agreement]

--------------------------------------------------------------------------------

 


 
 

  STOCKHOLDER            
THE JERRY A. GREENBERG
5-YEAR GRAT – 2011
                 
 
By:
/s/ Samuel C. Sichko       Name:  Samuel C. Sichko       Title:    Trustee      
Address:             Facsimile:

 
 
 
 
 
[Signature Page to Tender and Support Agreement]

--------------------------------------------------------------------------------

 


 
 

  STOCKHOLDER            
THE JERRY A. GREENBERG
FAMILY TRUST – 2011
                 
 
By:
/s/ Samuel C. Sichko       Name:  Samuel C. Sichko       Title:    Trustee      
Address:             Facsimile:

 
 
 
 
[Signature Page to Tender and Support Agreement]

--------------------------------------------------------------------------------

 
 
 
 
 

  STOCKHOLDER            
THE JERRY A. GREENBERG
GRAT – 2014
                 
 
By:
/s/ Samuel C. Sichko       Name:  Samuel C. Sichko       Title:    Trustee      
Address:             Facsimile:

 
 
 
 
 
[Signature Page to Tender and Support Agreement]

--------------------------------------------------------------------------------

 
 
 
 

  STOCKHOLDER            
THE J. STUART MOORE
REMAINDER TRUST – 1996
                 
 
By:
/s/ Samuel C. Sichko       Name:  Samuel C. Sichko       Title:    Trustee      
Address:             Facsimile:



 
 
 
 
[Signature Page to Tender and Support Agreement]

--------------------------------------------------------------------------------

 
 
 



  STOCKHOLDER            
THE J. STUART MOORE
IRREVOCABLE TRUST – 1996
                 
 
By:
/s/ Samuel C. Sichko       Name:  Samuel C. Sichko       Title:    Trustee      
Address:             Facsimile:

 

 
 
[Signature Page to Tender and Support Agreement]

--------------------------------------------------------------------------------

 
 
 
 

  STOCKHOLDER            
THE J. STUART MOORE
IRREVOCABLE TRUST – 2011
                 
 
By:
/s/ Samuel C. Sichko       Name:  Samuel C. Sichko       Title:    Trustee      
Address:             Facsimile:

 
 

 
 
[Signature Page to Tender and Support Agreement]

--------------------------------------------------------------------------------

 
 
 
 

  STOCKHOLDER            
THE J. STUART MOORE
2-YEAR GRAT
                 
 
By:
/s/ Samuel C. Sichko       Name:  Samuel C. Sichko       Title:    Trustee      
Address:             Facsimile:

 
 
 
 
[Signature Page to Tender and Support Agreement]

--------------------------------------------------------------------------------

 
 
 
 

  STOCKHOLDER            
THE J. STUART MOORE
2-YEAR GRAT II
                 
 
By:
/s/ Samuel C. Sichko       Name:  Samuel C. Sichko       Title:    Trustee      
Address:             Facsimile:

 
 
 
[Signature Page to Tender and Support Agreement]